 Case 3:20-cv-00764-K-BN Document 23 Filed 03/16/21        Page 1 of 1 PageID 209



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JESSE JARED PRINDEL,                      §
BOP Register No. 56510-177,               §
                                          §
             Petitioner,                  §
                                          §
V.                                        §         No. 3:20-cv-764-K
                                          §
WARDEN ZOOK,                              §
                                          §
             Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.

       Signed March 16th, 2021.


                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
